     Case 5:18-cv-01375 Document 292 Filed 06/21/21 Page 1 of 1 PageID #: 4865




                         UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT BECKLEY

RYAN HYSELL and CRYSTAL HYSELL, on
behalf of their daughter, A.H., a minor,

                Plaintiffs,

v.                                                    CIVIL ACTION NO. 5:18-cv-01375

RALEIGH GENERAL HOSPITAL, and
THE UNITED STATES OF AMERICA,

                Defendants.


                                                 ORDER

                The Court held a trial in this matter from May 18, 2021, until June 2, 2021.

Following the presentation of evidence and witness testimony, the Court held its ruling as to the

United States of America in abeyance and ORDERED as follows:

     1. Counsel are DIRECTED to obtain a transcript of the proceeding and ensure a          copy of

        the transcript is filed on the docket;

     2. Counsel are DIRECTED to prepare draft Proposed Findings of Fact and Conclusions of

        Law by July 1, 2021, which should include citations to the record and any legal authority

        supporting such findings and conclusions, and exchange the same with the opponent(s);

        and

     3. Counsel are DIRECTED to file their final Proposed Findings of Fact and Conclusions of

        Law by July 15, 2021.

                The Clerk is directed to send a copy of this Order forthwith to counsel of record in

this matter.

                                                 ENTERED:    June 21, 2021
